Title: C. W. F. Dumas to John Adams: A Translation, 3 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 3 February 1781
Honoured & Dear Sir

I have received your letters of 31 January and 2 February together this morning.
I am very delighted that all’s well in America. In response, I tell you, that all’s well at St. Petersburg, because I heard on good authority the day before yesterday, that an express post arrived the day before that from the minister of that Court in response to the departure of Sir Joseph Yorke, and that the dispositions of this said Court have not changed at all because of this news in regard to and in favor of this republic. One expects then, with perfect security, equally satisfying responses regarding the British manifesto, and the reclamation of the vessels taken from the Republic, but not before the end of this month or the beginning of the next.
Here is a letter that Messrs. De la Lande & Fynje received yesterday for you from St. Petersburg. They sent it to me from Amsterdam, but I do not know why, since they must know where you live. I will ask them the reason for this singularity, and when I find out, I will tell you. Mr. Silas Deane passed by here the day before yesterday on the way to Amsterdam and brought me a packet on behalf of His Excellency Mr. Franklin, which included three letters for His Excellency Mr. Laurens, with the request by Mr. Franklin that you retain them. Since these letters would make my packet too large for the post, and, since I think they are not urgent, I will wait to send them on to you with Mr. Gillon, when he passes through here from Rotterdam.
My wife and I are touched by your obliging kindness, sir, in sending our daughter, through Mr. Gillon, the four volumes on the theater of Madame Genlis.
I will wait until tomorrow or the day after to respond to your last two letters. The mail, which is about to leave, does not permit me to express anything further today, except the sincere respect and attachment with which I remain as always, sir, your very humble and very obedient servant,

Dumas

